Exhibit 10.25

 

Description of Denny’s 2005 Corporate Incentive Plan

 

On February 10, 2005, the Compensation and Incentives Committee of the Board of
Directors of Denny’s Corporation approved and adopted the Denny’s 2005 Corporate
Incentive Program (the “2005 Incentive Program”), an incentive compensation
arrangement for substantially all of Denny’s, Inc. employees, including its
executive officers. Under the 2005 Incentive Program, which is offered pursuant
to the Denny’s Corporation 2004 Omnibus Incentive Compensation Plan, a
participant is eligible to earn a target bonus award (“Target Award”) equal to a
percentage of his or her base salary, depending on the group classification
assigned to such participant. For the executive officers, the Target Awards
range from 65% of base salary for senior vice presidents to 100% of base salary
for the chief executive officer.

 

Target Awards are earned by participants based on the achievement of certain
pre-established quarterly and annual performance goals, and the amount of actual
bonus earned may range from 50% of the Target Award, if certain threshold goals
are met, to 100% of the Target Award, if all targeted goals are met. Performance
goals are based on the following six (6) performance categories: (1) Company
Same Store Sales (“CSSS”), under which participants earn 15% of their Target
Awards, payable on a quarterly basis, if Denny’s attains targeted CSSS;
(ii) Franchise Same Store Sales (“FSSS”), under which participants earn 15% of
their Target Awards, payable on a quarterly basis, if Denny’s attains targeted
FSSS; (iii) Company Store Customer Count (“CSCC”), under which participants earn
10% of their Target Awards, payable on a quarterly basis, if Denny’s attains
targeted CSCC; (iv) Total Revenue, under which participants earn 10% of their
Target Award, payable on an annual basis, if Denny’s achieves targeted Total
Revenue; (v) EBITDA (i.e., earnings before interest, taxes, depreciation and
amortization), under which participants receive 25% of their Target Award,
payable on an annual basis, if Denny’s achieves targeted EBITDA; and
(vi) Department Objectives, which are set for each department based on stated
criteria for up to five objectives, and under which participants receive 25% of
their Target Awards, payable on an annual basis, if the Department Objectives
are achieved.

 

In addition, participants in the 2005 Incentive Program are eligible to share in
an Over-Performance Payout (“OP Payout”), which is a bonus pool that will be
created if Denny’s exceeds targeted EBITDA for the year. The amount of the OP
Payout will be equal to 25% of the amount by which EBITDA for the year exceeds
targeted EBITDA. Each participant will receive a pro rata percentage of any OP
Payout, based on the amount of the participant’s Target Award earned for the
year, not to exceed 100% of the participant’s Target Award otherwise earned for
the year.